DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is noted that claims 1-11 are pending in the present application.

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  
Claim 1, line 1 needs to begin with an “A” rather than “The”. 
Claim 10 needs to end with a period “.” rather than a comma. 
Claim 11, line 10 recites “the calculated the path impedance”. The second “the” needs to be canceled.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR DEVICE FOR CONTROLLING A CHARGE OF A BATTERY CELL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the voltage command" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted to be “the voltage command value”. Appropriate correction is required.
Claim 4 recites the limitation “the battery pack” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unknown whether the claim is referring to the battery cell (10) or the battery pack (100). For purposes of examination, this limitation is interpreted to be “the battery cell”. Appropriate correction is required.
Claim 7 recites “the controller determines whether the constant current charge or the constant voltage charge by comparing a current command value which instructs an upper limit value of an output 10current of the charger to the charger, the charging current, and a threshold current” is indefinite. The term “whether” indicates that there is some decision being made, however, the claim does not lead to a resolution. For purposes of examination, the Examiner is interpreting the term “whether” as a typographical error such that the claim reads “the controller determines the constant current . . .”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. US20150058654A1 in view of Guang et al. US20070075682A1.
Regarding claim 1, Ukai discloses a semiconductor device (30) (Ukai; FIGS. 2, 4 and 9) having a control unit – or a controller – that provides a control signal to a charge control transistor and enables the battery to be charged by turning the charge control transistor on (Ukai; ¶34). Thus, there is a command that is sent to a charger to charge a battery cell.
Ukai is silent as to the command comprising an upper limit value of an output voltage output from the charger is higher than a predetermined voltage which is a maximum potential voltage that the battery cell can be charged maximally.
Guang discloses that a charging voltage is supplied that is greater than the maximum recommended battery cell voltage – or the maximum potential voltage that the battery can be charged maximally (Guang; ¶29). Because the charging voltage is greater, it follows that the upper limit of the charging voltage is also greater.
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 2, Ukai discloses generating a command value (Ukai; ¶34).
Ukai is silent as to a voltage value obtained by adding the maximum potential voltage 15that the battery cell can be charged maximally and a voltage drop value due to a path impedance from the charger to the battery cell to be an upper limit value of an output voltage.
Guang discloses providing a voltage greater than the maximum recommended battery voltage to compensate for the maximum expected voltage drop of the battery charging circuit in order to charge the battery to its maximum recommended value (Guang; ¶29). A person of ordinary skill in the art would understand that in order to charge the battery to its maximum recommended value – or upper limit – the battery would need to be charged at a voltage obtained from adding the maximum value with the voltage drop.
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 3, Ukai is silent as to the controller calculating the voltage drop value by using the output voltage from the charger, a voltage of the battery cell, and a charging current flowing through a battery pack.
Guang teaches a that it is well known to determine a voltage drop of the battery circuit by taking the difference between the charging voltage and the battery cell voltage with no charging current. Under the broadest reasonable interpretation, zero current flow is a possible measurement for charging current flowing through the battery pack. Thus, Guang discloses calculating a voltage drop using the output from the charger, a voltage of the battery cell and a current flowing through the battery pack (Guang; ¶5).
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 4, Ukai teaches measuring the internal resistance (RCELL) – or a second impedance – using the following expression: 

    PNG
    media_image1.png
    117
    232
    media_image1.png
    Greyscale

Which discloses the voltage flowing through the battery pack and the charging current flowing through the cells (Ukai ¶106-107).
Ukai is silent as to calculating a first path impedance between the charger and an end voltage of the battery pack by using the output voltage of the charger, the end voltage of the battery pack and the charging current flowing through the battery pack and the path impedance by adding the first and second 10path impedances, and the voltage drop value by using the path impedance and the charging current flowing through the battery pack. 5
Guang discloses calculating the resistance of the charging circuit – or the first impendence – using the charging voltage (Vc) – or the output voltage of the charger, the battery cell voltage (Vb) – or the end voltage of the battery pack, and charging current (I) (Guang; ¶4).
Guang further discloses taking into account the voltage drop across the battery circuit elements (Guang, ¶5). Thus, this discloses taking into account the first impedance and the second impedance in order to maximize the amount of charging current during a constant current mode.
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 5, Ukai is silent as to the controller periodically updating the voltage command value.
Guang teaches that when the battery cell reaches a value around its maximum recommended value, the battery charging voltage is reduced to a value at or below the maximum recommended battery cell voltage (Guang; ¶29).
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 6, Ukai does not explicitly disclose that the charging includes a constant current charge and a constant voltage charge, the constant current charge performing a constant current charging until the output voltage of the charger reaches the charger reaches the maximum potential voltage that the battery cell can be charged maximally, and the constant voltage charge setting the output voltage from the charger to the maximum potential voltage after the constant current charging, and then performing a constant voltage charging until the voltage of the battery cell is near the maximum potential voltage, and the controller updates the first path impedance only when the method of charging is the constant voltage charge.
Guang teaches that the batteries are charged in a constant current and constant voltage mode (Guang; ¶22). The battery is charged in a constant current mode unit the battery cell voltage (10) reaches a predetermined value, for example a maximum recommended battery cell voltage (16). When the battery cell voltage reaches the maximum voltage (16), the charger is switched to a constant potential mode – or constant voltage mode – and is reduced to the maximum recommended battery cell voltage until the battery is being charged at the maximum voltage (Guang; FIG. 1; ¶24). 
Guang teaches that charging is compensated for the resistance over time (Guang; FIGS. 1-3; ¶23). FIG. 2 illustrates the potential difference (24) between the charging current (CCV) and the battery voltage (OCV) while charging in a constant current mode. Charging at a new potential difference only occurs after the constant current mode. Thus, from Guang it would be obvious to one of ordinary skill in the art that the resistance is updated during constant voltage charging.
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29). 
Regarding claim 8, Ukai does not explicitly disclose the controller calculating the path impedance using the output voltage as a voltage corresponding to the voltage command value.
Guang discloses that the charging voltage equals the sum of the voltage drop across the resistances in the battery circuit plus the battery cell voltage (Guang; ¶24). A person of ordinary skill in the art would know how to calculate the resistance – or impendence – using the voltages with the charging current. The background section of Guang discusses this formula where I=(Vc-Vb)/Rs, which is easily rearranged to determine Rs (Guang; ¶4).
It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 9, Ukai does not explicitly disclose the controller20estimating  estimating a variation of the charging current and the output voltage before the charging starts, and at the time of charging, updates a current command value and the voltage command value based on the estimation result of the variation of the charging current and the output 25 voltage, the current command instructing an upper limit value of 29an output current from the charger to the charger.
Guang discloses considering additional resistance due to the change in resistance over time is considered. The charging current of FIG. 2 of Guang is determined to have no variation from that of the embodiment of FIG. 1, and the charging voltage is illustrated to have a larger potential difference in FIG.2 due to the additional resistance that is considered (Guang; FIG. 2; ¶25). Because FIG. 2 accounts for this difference at the start of the charge curve, a person of ordinary skill in the art would interpret the consideration – or calculation – of the resistance over time to be done before the charging is started.
When charging is begun – or at the time of charging – FIG. 2 of Guang is illustrated as having the adjusted charging voltage according to the estimation described above. These variations in the charging are illustrated below in reproduced and annotated FIGS. 1 and 2 of Guang.

    PNG
    media_image2.png
    555
    992
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    560
    998
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art to provide the charging of Guang with the command of Ukai in order to provide the maximum recommended voltage to the battery and utilize the most voltage as possible out of the battery cell (Guang; ¶29).
Regarding claim 10, Ukai does not directly disclose that the controller estimates the variation of the charging current and the output voltage from a start of charging to an end of charging. 
Guang discloses that the additional resistance is determined to be due to the change in resistance over time (Guang; ¶25). Thus, the estimation is performed from the start of charging to an end of charging.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. US20150058654A1 in view of Guang et al. US20070075682A1 and further in view of Kuwano et al. CN104160580A.
Ukai is silent as to the controller determining the constant current charge or the constant voltage charge by comparing a current command value which instructs an upper limit value of an output 10current of the charger to the charger, the charging current, and a threshold current.
Kuwano teaches that the maximum output current – which is also considered a threshold current – is sent to the charger (CH1) as the current command value and the charger begins charging according to the received current instruction value (Kuwano; ¶98-99). Thus, the current command value, the charging current and a threshold current are compared such that they are the same value.
It would be obvious to one of ordinary skill in the art to provide the charging determination of Kuwano with Ukai in order to improve operating efficiency and reduce the amount of charging time (Kuwano; ¶6-7).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ukai et al. US20150058654A1 in view of Guang et al. US20070075682A1 and further in view of Hiroyoshi et al. JP2014117068A.
Regarding claim 11, Ukai teaches measuring the internal resistance (RCELL) – or a second impedance – using the following expression: 

    PNG
    media_image1.png
    117
    232
    media_image1.png
    Greyscale

Which discloses the voltage flowing through the battery pack and the charging current flowing through the cells (Ukai ¶106-107).
Ukai does not explicitly disclose the controller calculating 10a joule heat and a heat dissipation generated in the battery pack, a temperature in the battery pack using the calculated Joule heat and heat dissipation values, the path impedance using the calculated value of the 15temperature in the battery pack, and an internal voltage of the battery cell and a voltage of the battery cell by using the calculated the path impedance, and estimates the variation of the charging current and the 20output voltage by using the calculated internal voltage of the battery cell.
Hiroyoshi discloses that the generated joule heat may be calculate and the temperature of the assembled battery (10) is acquired based on the Joule heat (Hiroyoshi; ¶50). Because it is well known that batteries and circuits lose heat as heat is generated, heat dissipation is inherent in batteries.
Hiroyoshi further teaches that the resistance value R(T) is calculated based on the temperature of the battery cell (13) that is calculated from the joule heat (Hiroyoshi; ¶35).
	Using the well known equation of V=IR, a person of ordinary skill in the art could determine the internal voltage of the battery cell by using the calculated resistance value R(T).
	Hiroyoshi discloses that, taking into account the voltage drop, the output voltage can be more accurately determined (Hiroyoshi; ¶52). Further, it would be obvious to one of ordinary skill in the art to determine the variation in the output voltage and the charging current can be determined from the equation disclosed by Ukai, which is reproduced above.
	A person of ordinary skill in the art would combine Hiroyoshi with Ukai to accurately detect an output voltage of the battery which allows for accurate charging (Hiroyoshi; Abstract). 
	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rand et al. “Lead-Acid Batteries for Future Automobiles”, 2017, Pages 97-132. This reference discusses impedance in batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859